Name: Commission Implementing Regulation (EU) NoÃ 589/2011 of 20Ã June 2011 amending Implementing Regulation (EU) NoÃ 302/2011 opening an exceptional import tariff quota for certain quantities of sugar in the 2010/11 marketing year
 Type: Implementing Regulation
 Subject Matter: international trade;  beverages and sugar;  trade policy;  tariff policy
 Date Published: nan

 21.6.2011 EN Official Journal of the European Union L 161/7 COMMISSION IMPLEMENTING REGULATION (EU) No 589/2011 of 20 June 2011 amending Implementing Regulation (EU) No 302/2011 opening an exceptional import tariff quota for certain quantities of sugar in the 2010/11 marketing year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187, in conjunction with Article 4, thereof, Whereas: (1) The world market prices for sugar have been at a constant high level during the first months of the 2010/11 marketing year, which has slowed down the pace of imports in particular from third countries benefiting from certain preferential agreements. (2) Confronted with this situation, the Commission recently adopted a series of measures with the purpose to bring additional supply to the Union market. Those measures included Commission Regulation (EU) No 222/2011 of 3 March 2011 laying down exceptional measures as regards the release of out-of-quota sugar and isoglucose on the Union market at reduced surplus levy during marketing year 2010/2011 (2), which increased the combined availability of sugar and isoglucose on the Union market by 526 000 tonnes, and Commission Implementing Regulation (EU) No 302/2011 of 28 March 2011 opening an exceptional import tariff quota for certain quantities of sugar in the 2010/11 marketing year (3), which suspended the import duties for sugar falling within CN 1701 for a quantity of 300 000 tonnes. (3) Imports of sugar under Inward Processing in accordance with Chapter 3 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4) have been reduced and the processing industry has increased the use of quota sugar in exported products. Those developments have maintained the tight supply situation on the Union market, which threaten to cause undersupply during the last months of the marketing year, until the arrival of the new harvest. (4) The high prices on the world market for sugar therefore threaten the availability of supply on the Union market. For that reason it is necessary to increase, by a quantity of 200 000 tonnes, the quantity of 300 000 tonnes set out in Implementing Regulation (EU) No 302/2011, for which the import duty of sugar is to be suspended. (5) In accordance with Article 11 of Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (5) the opening of the tariff quotas for imports of sugar products pursuant to Article 187 of Regulation (EC) No 1234/2007 with order number 09.4380 (exceptional import sugar), the quantities of those products for which import duties are to be suspended and the tariff quota period have to be determined by a separate legal act. Implementing Regulation (EU) No 302/2011 suspends the import duties for sugar falling within CN 1701 for a quantity of 300 000 tonnes. (6) Implementing Regulation (EU) No 302/2011 should be amended accordingly. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 In the first paragraph of Article 1 of Implementing Regulation (EU) No 302/2011, the following sentence is added: The import duties shall be suspended for an additional quantity of 200 000 tonnes from 1 July to 30 September 2011. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 30 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 60, 5.3.2011, p. 6. (3) OJ L 81, 29.3.2011, p. 8. (4) OJ L 253, 11.10.1993, p. 1. (5) OJ L 254, 26.9.2009, p. 82.